TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00437-CR



                                     Carlos Gomez, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
          NO. 2044099, HONORABLE DON B. MORGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Carlos Gomez seeks to appeal from a judgment of conviction for attempted

possession of a controlled substance. The trial court has certified that this is a plea bargain case and

Gomez has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule

25.2(d).



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 12, 2005

Do Not Publish